Citation Nr: 1716416	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the award of a total disability rating on the basis of individual unemployability (TDIU) from April 15, 2008 to March 28, 2012.

2.  Entitlement to the award of a total disability rating on the basis of individual unemployability (TDIU) prior to April 15, 2008.



REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967 in the Marine Corps.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of this appeal was later transferred to the VA RO in Waco, Texas.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the claims file and is of record.  The Veteran was offered the opportunity to have a second hearing in August 2012, as the VLJ who presided over the April 2011 hearing was no longer serving.  The Veteran indicated that he did not want another hearing in a September 2012 response.

In October 2014, the Board remanded the issue of entitlement to TDIU and subsequently the RO granted entitlement to TDIU effective March 28, 2012.  However, as that effective date did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT


1.  On April 15, 2008, the Veteran raised a claim for TDIU.

2.  The evidence of record demonstrates that the Veteran has been unable to obtain or maintain substantially gainful employment due to his service disabilities beginning April 15, 2008.  

3.  The evidence of record demonstrates that the Veteran was able to maintain substantially gainful employment prior to April 15, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU beginning April 15, 2008 and no earlier have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.400, 4.16 (2016).

2.  The criteria for entitlement to a TDIU prior to April 15, 2008, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Because TDIU was awarded, the claim is substantiated no additional notice is required as to the "downstream" issue of entitlement to an effective date prior to the one currently awarded.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124(2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293(2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407(1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II.  Award of TDIU Prior to April 15, 2008

Initially the Board notes that the Veteran was granted TDIU, effective March 28, 2012.  The issue before the Board  is whether the Veteran is entitled to a TDIU prior to March 28, 2012.  

The Veteran has submitted documentation showing that he stopped working due to his diabetes and diabetes related neuropathies in September 2008 and faced difficulties working as early as April 2008.  See May 2014 VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, March 2013 VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability; see also April 2008 NOD.  The VA obtained supporting documentation from the Veteran's former employer confirming that the Veteran's last day of employment was September 10, 2008.  See December 2014 VA 21-4192 Request for Employment Information in Connection with Claim for Disability, see also July 2014 VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  

The Board finds that because it is factually ascertainable that the Veteran became substantially unemployable due to his service connected disabilities, an award of TDIU is warranted  from April 15, 2008.  However, as the Veteran was gainfully employed, TDIU is not warranted prior to April 15, 2008.

Claims of TDIU are considered a claim for an increased rating, and as such, the law governing the effective date for a claim for increased compensation applies.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Federal Circuit has held that once a claimant (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  

In this case, the Board finds that the Veteran first raised a claim for a TDIU in 2008 when he sought an increased rating for his service-connected diabetes and diabetic related neuropathies.  Per an April 2007 Rating Decision, the Veteran was originally service connected for diabetes mellitus, type II with peripheral neuropathy of both lower extremities and ED associated with herbicide exposure rated as 20 percent disabled.  Additionally, the Veteran was service-connected for diabetic retinopathy of his right eye and cataracts of both eyes and rated 30 percent disabled.  The Veteran filed a Notice of Disagreement (NOD) in April 2008 in which he sought both higher and separate ratings for his diabetes and neuropathies.  In that same NOD the Veteran mentioned that he was unable to work without his required medication due to his service-connected disabilities, but also unable to work when taking the medication because it made him drowsy.  Given that the Veteran was already rated for service-connected disabilities, and was presumed to be seeking the highest rating by seeking an increased rating, the Board finds that the Veteran raised the claim for a TDIU by submitting evidence of his unemployability as part of his April 2008 NOD with his diabetes rating, and that this claim remained active through the 2014 Board decision which resolved most of the diabetes ratings and remanded the issue of TDIU.  

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation beginning April 15, 2008, the date the Veteran raised the issue of TDIU with the board and expressed that he was unable to substantially work while complying with treatment for his service-connected disabilities. The Board notes that the Veteran took early retirement due to his service-connected disabilities soon thereafter in September 2008.  See December 2014 VA 21-4192 Request for Employment Information in Connection with Claim for Disability; see also May 2014 VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Disabilities of a common etiology will satisfy the requirement for one disability ratable at 60 percent or more or 40 percent or more.  Id.  

During this relevant period, the Veteran was service-connected for diabetes mellitus, rated at 20 percent from October 31, 2005; diabetic retinopathy, right eye, and cataracts, both eyes, with pseudophakia associated with diabetes and rated 30 percent from October 31, 2005; peripheral neuropathies associated with diabetes of the right upper extremity rated 20 percent from October 31, 2005, left upper extremity rated 20 percent from October 31, 2005, right lower extremity rated at 10 percent from March 13, 2007, left lower extremity rated at 10 percent from March 13 2007.  See April 2015 Rating Decision Code Sheet.  The Veteran's disabilities in September 2008 resulted in a combined rating of 70 percent, and were all etiologically related to his diabetes; as such, they may be considered as one disability for purposes of determining whether he has one 60 percent disability.  Therefore, the scheduler criteria for an award of TDIU have been met through the relevant period because the Veteran had a service-connected disability rated at 60 percent or more.  
With the schedular criteria for an award of TDIU having been met, the Board finds that the Veteran became unable to obtain or maintain substantially gainful employment beginning April 15, 2008, around the time the Veteran was unable to follow substantially gainful employment while still receiving treatment for his service connected disabilities. Further, the record reflects the Veteran retired soon thereafter in September 2008, due to his service connected disabilities.  A review of the record shows that the Veteran completed the 11th grade along with some Junior College classes, though he eventually dropped out.   See 2014 TDIU Application; see also January 2010 Correspondence.  Prior to retirement, the Veteran worked as an Instrument Technician, manufacturing and servicing electronic instruments in the oil refining and rubber industries.  See January 2007 Correspondence.  The Veteran has stated that he experienced a burning feeling in his feet that prevented him from standing or walking for more than two minutes, and that his upper extremity problems prevented him from holding anything over about five pounds.  See April 2008 Statement in Support of Claim.  At his April 2011 hearing, the Veteran testified that when he was working, his feet hurt him so bad that walking the shop floors felt like walking on hot coals.  See Hr'g. Tr. at 8.  The Veteran has specifically contended that he took early retirement due to his service-connected diabetes and diabetes related conditions.  See April 2013 Correspondence. The Veteran's contentions are strengthened by a VA medical opinion from a January 2012 VA Compensation & Pension examination in which the examiner opined that the Veteran's "peripheral neuropathy ... required the [Veteran] to take early retirement because of the aggravation of his symptoms due to prolonged standing/walking required by his job."  Given the Veteran's education and work history and the functional impairments resulting from his service-connected disabilities, the Board finds that he was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities beginning April 15, 2008.

III.  Award of TDIU Prior to April 15, 2008

As discussed above, the evidence of record shows that the Veteran was able to maintain substantially gainful employment prior to April 15, 2008.  Therefore the Board finds that an award to TDIU prior to April 15, 2008 is unwarranted. 
ORDER

TDIU is granted effective April 15, 2008 and no earlier.

TDIU is denied, prior to April 15, 2008.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


